Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/14/2020 was received and is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reinforcer (580) as described in the specification. More specifically, paragraphs 0059-0060 indicate that figs. 4-7 depict reinforcers (580). However, nowhere in Fig. 4-7 can reference number 580 be found, therefore it is unclear to the examiner which of the parts shown in figs. 4-7 make up the reinforcer. Additionally, it appears to the examiner that fig. 6 does not depict the reinforcer in any capacity.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "another surface of the battery cell" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a contact point" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-9 are rejected due to their dependency on rejected claim 3. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 20130171477) in view of Lee (U.S. 20140220412).

With respect to claim 1, Park discloses  a battery pack (100) (Fig. 1), comprising:
 a main frame (30 – first case) supporting a battery cell (5), the main frame (30) including a hook hole and a reinforcer (40 – protection circuit module) adjacent to the hook hole; and 
a main cover (60 – second case) coupled to the main frame (30) ([0022]), 
wherein the reinforcer faces (40) the hole (Fig. 1).
Park does not disclose that the main frame includes a hook hole or that the main cover includes a hook inserted into and retained in engagement with the hook hole.
Lee discloses a battery pack (100) with a main frame (110 – first case) and a main cover (120 – second frame) (Fig. 1) and teaches that the main frame (110) includes a hook hole (220 – hook-combining hole) and that the main cover includes a hook (210) (Fig. 3). Lee further teaches that the hook hole (220) and hook (210) combine in order to prevent the separation of the frame and cover ([0052]). 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include the hook hole and hook combo on the main frame and main cover, respectively, as taught by Lee to the battery pack disclosed by Park in order to prevent the separation of the main frame and the main cover. 
Although the hole provided in Park (Fig. 1) is not used for marriage between itself and a hook, Park teaches its reinforcer (40) is aligned with said hole (Fig. 1) and is used in the battery pack so that the external forces on the battery pack do not damage its content ([0008]). Therefore, it would be obvious to one having ordinary skill in the art at the time that the application was filed to include the hook and hook hole combination of Lee in line with the reinforcers of Park in order to protect the battery pack contents. 
Alternatively, with respects to claim 1, Park discloses a  battery pack (100), comprising: a main frame (30-first housing) supporting a battery cell (5), a main cover (60-second case) coupled to the main frame (30)and a reinforcer (40 and 70) (Fig. 1 and Fig. 2).
Park does not teach the main frame including a hook hole and a reinforcer adjacent to the hook hole; the main cover including a hook inserted into and retained in engagement with the hook hole, wherein the reinforcer faces the hook hole with the hook therebetween to support the hook.
Lee discloses a battery pack (100) with a main frame (110 – first case) and a main cover (120 – second frame) (Fig. 1) and teaches that the main frame (110) includes a hook hole (220 – hook-combining hole) and that the main cover includes a hook (210) (Fig. 3). Lee further teaches that the hook hole (220) and hook (210) combine in order to prevent the separation of the frame and cover ([0052]). 
It would have been obvious to one having ordinary skill in the art to include the reinforcer disclosed by Park to the hook and hook hole combination taught be Lee so that the reinforcer is present where the hook and hook hole combine to prevent the separation of the frame and cover. 
The limitation “to support the hook” claims the intended use of the reinforcer, and does not further structural limitations to the part. Therefore, the limitation is unpatentable (MPEP 707).

With respect to claim 2, Park discloses the main frame (30) includes: 
a mounting surface (A1 and A2) configured to support a surface of the battery cell 5) (Fig. 1), and 
a sidewall portion (25 – auxiliary barrier rib) extending along edges of the mounting surface (A1/A2) (Fig. 1), and 
the reinforcer (40) includes: 
a first rib (46 – circuit substrate) parallel with the sidewall portion(25) (Fig. 1), extending from the mounting surface (A2) (Fig. 1), and being between the battery cell (5) and the sidewall portion (25) (Fig. 1), and 
a connection rib (76 – supporting rib) integrally formed with opposite ends of the first rib (46) to connect the opposite ends of the first rib (46) to the sidewall portion (25) (Fig. 3B).

With respect to claim 3, Park discloses the main frame (30) further includes a sub-frame (20 – dividing barrier rib) adjacent to the first rib (46) and parallel with the sidewall portion (25) (Fig. 3B), the sub-frame (20) extending from the mounting surface (A2) (Fig. 1), being between the battery cell (5) and the first rib (46) (Fig. 3B), and being in contact with another surface of the battery cell (5) (Fig. 3B).

With respect to claim 4, Park discloses the reinforcer (40) further includes a reinforcement rib (71 – first supporting rib) integrally formed with the connection rib (76) and extending toward the sub-frame (20) to be connected to the sub-frame (20) (Fig. 3B).

With respect to claim 5, Park discloses a contact point (labeled), at which a top of the reinforcement rib (71) is connected to a top of the sub-frame (20), is positioned farther from the mounting surface (A1/A2) than a mid-point (labeled) of the hook hole is from the mounting surface (A1/A2) (Fig. 3B – below).


    PNG
    media_image1.png
    349
    464
    media_image1.png
    Greyscale
Although the relationship between the contact point and midpoint are not explicitly given, since the hole disclosed by Park in Fig. 1 is positioned in the sidewall portion (25) (Fig. 1), and the sidewall portion (25) is smaller than the contact point (Fig. 3B), it is impossible that the midpoint of the hole in the sidewall disclosed by Park would be further away from the mounting surface (A1/A2) than the contact point (Fig. 1 and 3B). 

With respect to claim 6, Park discloses a height of the reinforcement rib (71) from the mounting surface (A1/A2) is larger than a height of a mid-point (labeled) of the hook hole from the mounting surface (Fig. 1 and 3B - above). 
Although the relationship between the reinforcement rib and midpoint are not explicitly given, since the hole disclosed by Park in Fig. 1 is positioned in the sidewall portion (25) (Fig. 1), and the sidewall portion (25) is smaller than the reinforcement rib (71), it is impossible that the midpoint of the hole in the sidewall disclosed by Park would be greater in height than the reinforcement rib (71) (Fig. 1 and 3B).

With respect to claim 7,  Park does not disclose a length of the first rib., and therefore is silent with regards to its length compared to the subframe (20). 
However, according to the instant specification, the length of the first rib is desired to be longer than the length of the hook hole, which Park discloses in Fig. 1. Additionally, it is an obvious change in size variation to elongate or shorten the length of the first rib to run the length of the reinforcer. Applicant is reminded that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04.IV.A.).

With respect to claim 8, Park discloses the reinforcement rib (71) is adjacent to the hook hole (hole in side wall 25 in Fig. 1) (Fig. 1 and 3B).

With respect to claim 9, Park discloses a contact region of the reinforcement rib (71) and the sub-frame (25) is distal to the hook hole (hole in side wall 25 in Fig. 1).
Park does not teach that the contact region is spaced apart from a region where a contact end of the hook locked into the hook hole contacts the hook hole, as Park does not teach a hook. However, as presented in the above rejection of claim 1, the hook and hook hole combination of Lee to be added to the battery pack of Park is an obvious combination. Therefore, since the contact region of the reinforcement rib (71) and subframe (25) is already spaced apart from the hole in Park (Fig. 1 and 3B) via the connection rib (76) and first rib (46) (Fig. 3B), once the hook and hook hole form Lee is combined with Park, the contact region would necessarily be spaced apart from a region where a contact end of the hook locked into the hook hole contacts the hook hole. 

With respect to claim 10, Park discloses the contact point (labeled) is positioned farther from the mounting surface (A1/A2) than the contact end is from the mounting surface (A/A2) (Fig. 1 and 3B – above).
Although the relationship between the contact point and the contact end are not explicitly given, since the hole disclosed by Park in Fig. 1 is positioned in the sidewall portion (25) (Fig. 1), and the sidewall portion (25) is smaller than the reinforcement rib (71), it is impossible that the contact end (where the hook contacts the hook hole when engaged in the hook hole) of the hole in the sidewall disclosed by Park would be greater in height than the reinforcement rib (71) (Fig. 1 and 3B).

With respect to claim 11, With respect to claim 1, Park discloses  a battery pack (100) (Fig. 1), comprising:
 a main frame (30 – first case) on which a battery cell (5) is supportable (Fig. 1), the main frame (30) including a hook hole and a reinforcer (40 – protection circuit module) adjacent to the hook hole; and 
a main cover (60 – second case) coupled to the main frame (30) ([0022]), 
wherein the reinforcer faces (40) the hole (Fig. 1).
Park does not disclose that the main frame includes a hook hole or that the main cover includes a hook inserted into and retained in engagement with the hook hole.
Lee discloses a battery pack (100) with a main frame (110 – first case) and a main cover (120 – second frame) (Fig. 1) and teaches that the main frame (110) includes a hook hole (220 – hook-combining hole) and that the main cover includes a hook (210) (Fig. 3). Lee further teaches that the hook hole (220) and hook (210) combine in order to prevent the separation of the frame and cover ([0052]). 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include the hook hole and hook combo on the main frame and main cover, respectively, as taught by Lee to the battery pack disclosed by Park in order to prevent the separation of the main frame and the main cover. 
Although the hole provided in Park (Fig. 1) is not used for marriage between itself and a hook, Park teaches its reinforcer (40) is aligned with said hole (Fig. 1) and is used in the battery pack so that the external forces on the battery pack do not damage its content ([0008]). Therefore, it would be obvious to one having ordinary skill in the art at the time that the application was filed to include the hook and hook hole combination of Lee in line with the reinforcers of Park in order to protect the battery pack contents. 
The limitation “to support the hook” claims the intended use of the reinforcer, and does not further structural limitations to the part. Therefore, the limitation is unpatentable (MPEP 707).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727